Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Navid, et al., GB 2,571,589 A.
As per Claim 1, Navid teaches a device for identifying a road surface (page 7, lines 9-11; terrain inference system 1 of Figures 1 and 2), the device comprising: 
storage for storing a deep learning-based road surface model (page 8, lines 2-4; memory 8 of Figure 3); and 
a controller configured to identify a type of a road surface on which a vehicle is currently traveling, using the road surface model (page 13, lines 20-26).
As per Claim 8, Navid teaches that the type of the road surface includes at least one of a normal, a sand, a mud, or a snow (page 5, lines 20-25).
As per Claim 9, Navid teaches a system for controlling a terrain mode of a vehicle (page 8, lines 1-11), the system comprising: 
a road surface classification device configured to identify a type of a road surface on which the vehicle is currently traveling (page 8, lines 3-36; through sensing means 9 of Figure 1), using a deep learning-based road surface model (page 8, lines 2-4; memory 8 of Figure 3); and 
a control device configured to set the terrain mode of the vehicle based on the type of the road surface identified by the road surface classification device (page 13, lines 20-26).
As per Claim 10, Navid teaches that the control device is configured to maintain a current terrain mode even when the type of the road surface is changed when a speed of the vehicle exceeds a first reference speed (page 17, lines 9-12; based on “an estimated speed”).
As per Claim 11, Navid teaches that the control device is configured to maintain a current terrain mode even when the type of the road surface is changed when a speed of the vehicle is equal to or less than a second reference speed (page 8, lines 20-25).
As per Claim 12, Navid teaches that the control device is configured to maintain a current terrain mode when an abnormality occurs in the road surface classification device (page 15, lines 2-5).
As per Claim 13, Navid teaches that the control device is configured to maintain a current terrain mode of the vehicle when at least one of a situation where travel is unusual, a situation where an 
As per Claim 20, Navid teaches that the type of the road surface includes at least one of a normal, a sand, a mud, or a snow (page 5, lines 20-25).
Claims 2-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Navid in view of Sandin, et al., US 2008/0109126 A1.
As per Claim 2, Navid does not expressly teach that the controller is configured to: obtain a vehicle signal through a vehicle network, convert the vehicle signal into a frequency domain signal and then calculate a ratio of energy for each frequency band of the frequency domain signal, calculate a road surface state value based on the vehicle signal, and identify a type of a road surface corresponding to the ratio of the energy for each frequency band and the road surface state value based on the road surface model.  Sandin teaches that the controller is configured to: 
obtain a vehicle signal through a vehicle network (¶¶ 107-110), 
convert the vehicle signal into a frequency domain signal and then calculate a ratio of energy for each frequency band of the frequency domain signal (¶¶ 165-167); 
calculate a road surface state value based on the vehicle signal (¶ 164); and 
identify a type of a road surface corresponding to the ratio of the energy for each frequency band and the road surface state value based on the road surface model (¶ 167).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the road surface identifier of Navid with the signal conversion device of Sandin, in order to determine appropriate levels of speed and torque that a vehicle can use as it travels across a detected surface.
As per Claim 3, Navid does not expressly teach that the controller is configured to: sequentially store vehicle signals for a reference time obtained from the vehicle network in a buffer, and sequentially 
As per Claim 4, Navid does not expressly teach that the controller is configured to divide the frequency domain signal into a plurality of frequency bands having different sizes.  Sandin teaches that the controller is configured to divide the frequency domain signal into a plurality of frequency bands having different sizes (¶¶ 164-165).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Navid teaches that the controller is configured to set a size of a low frequency band to be larger than a size of a high frequency band (page 13, lines 11-16).
As per Claim 6, Navid teaches that the controller is configured to calculate, as the road surface state value, at least one of a braking smoothness, a handling smoothness, a degree of acceleration compared to user's willingness to accelerate (page 11, lines 19-24), a roughness of the road surface (page 13, lines 16-30), a setting value based on whether an Electronic Stability Control (ESC) is involved, a sum of a slip amount of a Front-Left (FL) wheel, a sum of a slip amount of a Front-Right (FR) wheel, a sum of a slip amount of a Rear-Left (RL) wheel, or a sum of a slip amount of a (Rear-Right) RR wheel.
As per Claim 7, Navid teaches that the controller is configured to remove a road surface maintained within a reference time from road surfaces identified based on the road surface model (page 10, lines 29-35; based on “predefined patterns”).

Sandin teaches that the controller is configured to: 
obtain a vehicle signal through a vehicle network (¶¶ 107-110), 
convert the vehicle signal into a frequency domain signal and then calculate a ratio of energy for each frequency band of the frequency domain signal (¶¶ 165-167); 
calculate a road surface state value based on the vehicle signal (¶ 164); and 
identify a type of a road surface corresponding to the ratio of the energy for each frequency band and the road surface state value based on the road surface model (¶ 167).  
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Navid does not expressly teach that the road surface classification device is configured to: sequentially store vehicle signals for a reference time obtained from the vehicle network in a buffer, and sequentially overwrite storage spaces having previous vehicle signals in an order of a storage space having an oldest vehicle signal and a storage space of a next oldest vehicle signal, when the buffer is completely full.  Sandin teaches that the controller is configured to: sequentially store vehicle signals for a reference time obtained from the vehicle network in a buffer, and sequentially overwrite storage spaces having previous vehicle signals in an order of a storage space having an oldest vehicle signal and a storage space of a next oldest vehicle signal, when the buffer is completely full (¶¶ 157-158, 164, 167; based on maxima).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 17, Navid teaches that the road surface classification device is configured to set a size of a low frequency band to be larger than a size of a high frequency band (page 13, lines 11-16).
As per Claim 18, Navid teaches that the road surface classification device is configured to calculate, as the road surface state value, at least one of a braking smoothness, a handling smoothness, a degree of acceleration compared to user's willingness to accelerate (page 11, lines 19-24), a roughness of the road surface (page 13, lines 16-30), a setting value based on whether an Electronic Stability Control (ESC) is involved, a sum of a slip amount of a Front-Left (FL) wheel, a sum of a slip amount of a Front-Right (FR) wheel, a sum of a slip amount of a Rear-Left (RL) wheel, or a sum of a slip amount of a Rear-Right (RR) wheel.
As per Claim 19, Navid teaches that the road surface classification device is configured to remove a road surface maintained within a reference time among road surfaces identified based on the road surface model (page 10, liens 29-35; based on “predefined patterns”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661